Slip Op. No. 19-20

                 UNITED STATES COURT OF INTERNATIONAL TRADE



STAR PIPE PRODUCTS,

                    Plaintiff,

            v.

UNITED STATES,                              Before: Timothy C. Stanceu, Chief Judge

                    Defendant,              Court No. 17-00236

            and

ANVIL INTERNATIONAL,

                    Defendant-Intervenor.


                                   OPINION AND ORDER

[Remanding to the issuing agency a decision interpreting the scope of an antidumping duty order
on certain non-malleable cast iron pipe fittings from the People’s Republic of China]

                                                                   Dated: February 13, 2019

      Francis J. Sailer, Grunfeld, Desiderio, Lebowitz, Silverman & Klestadt LLP, of
Washington, D.C., for plaintiff. With him on the brief were Ned H. Marshak and Kavita Mohan.

        Sarah Choi, Trial Attorney, Civil Division, U.S. Department of Justice, of Washington,
D.C., for defendant. With her on the brief were Chad A. Readler, Acting Assistant Attorney
General, Jeanne E. Davidson, Director, and L. Misha Preheim, Assistant Director. Of counsel
was Kristen E. McCannon, Office of the Chief Counsel for Trade Enforcement & Compliance,
U.S. Department of Commerce, of Washington, D.C.

       J. Michael Taylor, King & Spalding LLP, of Washington, D.C., for defendant-intervenor.
With him on the brief was Daniel L. Schneiderman.

       Stanceu, Chief Judge: Plaintiff Star Pipe Products (“Star Pipe”) contests a 2017 “Final

Scope Ruling” in which the International Trade Administration, U.S. Department of Commerce
Court No. 17-236                                                                             Page 2


(“Commerce” or the “Department”) interpreted the scope of an antidumping duty order (the

“Order”) on non-malleable cast iron pipe fittings from the People’s Republic of China (“China”)

to include certain ductile iron flanges imported by Star Pipe. Before the court is Star Pipe’s

motion for judgment on the agency record, in which Star Pipe argues that Commerce should

have determined that its ductile iron flanges are excluded from the scope of the Order.

       Star Pipe claims in the alternative that Commerce erred in not initiating a formal scope

inquiry, under which Commerce would have been required to consider additional criteria as set

forth in the Department’s regulation. Plaintiff also claims in the alternative that should the Final

Scope Ruling be sustained, Commerce must be held to have acted unlawfully in issuing

liquidation instructions to U.S. Customs and Border Protection (“Customs”) directing the

assessment of antidumping duties on entries of its flanges that were made prior to issuance of the

Final Scope Ruling.

       Defendant United States and defendant-intervenor Anvil International, LLC, a United

States manufacturer of the domestic like product, oppose plaintiff’s motion.

       The court remands the Final Scope Ruling to Commerce for reconsideration. The court

holds in abeyance any ruling on plaintiff’s alternative claims pending resolution of plaintiff’s

claim contesting the Final Scope Ruling on the merits.

                                         I. BACKGROUND

       Commerce issued the antidumping duty order on non-malleable cast iron pipe fittings

from China in April 2003. Notice of Antidumping Duty Order: Non-Malleable Cast Iron Pipe

Fittings From the People’s Republic of China, 68 Fed. Reg. 16,765 (Apr. 7, 2003) (the “Order”).

Star Pipe filed with Commerce a request for a scope ruling (the “Scope Ruling Request”) on

June 21, 2017, in which it sought a ruling excluding its ductile iron flanges from the scope of the
Court No. 17-236                                                                                  Page 3


Order. Star Pipe Products Scope Request: Ductile Iron Flanges (June 21, 2017) (P.R. Docs. 1-3)

(“Scope Ruling Request”).1

              Commerce issued the Final Scope Ruling on August 17, 2017, in which it ruled that the

ductile iron flanges are within the scope of the Order. Final Scope Ruling on the Antidumping

Duty Order on Non-Malleable Cast Iron Pipe Fittings from the People’s Republic of China:

Request by Star Pipe Products (Aug. 17, 2017) (P.R. Doc. 13) (“Final Scope Ruling”).

              Star Pipe commenced this action on September 15, 2017. Summons (Sept. 15, 2017),

ECF No. 1; Compl. (Sept. 15, 2017), ECF No. 4. On May 10, 2018, Star Pipe filed the instant

motion for judgment on the agency record. Pl.’s Mot. for J. on the Agency R. under Rule 56.2

(May 10, 2018), ECF No. 29 (“Pl.’s Br.”). Defendant responded on August 24, 2018, and

defendant-intervenor responded on September 7, 2018. Def.’s Resp. in Opp’n to Pl.’s Mot. for J.

on the Agency R. (Aug. 24, 2018), ECF No. 37; Def.-Inter.’s Resp. in Opp’n to Pl.’s Mot. for J.

on the Agency R. (Sept. 7, 2018), ECF No. 38. Plaintiff replied on September 25, 2018. Pl.’s

Reply (Sept. 25, 2018), ECF No. 41.

                                                                    II. DISCUSSION

                                                         A. Jurisdiction and Standard of Review

              The court exercises subject matter jurisdiction according to section 201 of the Customs

Courts Act of 1980, 28 U.S.C. § 1581(c) (2012), which grants jurisdiction over civil actions

brought under section 516A of the Tariff Act of 1930, 19 U.S.C. § 1516a (2012).2 Among the

decisions that may be contested under section 516A is a determination of “whether a particular


              1
        All citations to documents from the administrative record are to public documents.
These documents are cited as “P.R. Doc. __.”
              2
         All statutory citations herein are to the 2012 edition of the United States Code and all
regulatory citations herein are to the 2017 edition of the Code of Federal Regulations.
Court No. 17-236                                                                                Page 4


type of merchandise is within the class or kind of merchandise described in an . . . antidumping

or countervailing duty order.” 19 U.S.C. § 1516a(a)(2)(B)(vi). In reviewing a contested scope

ruling, the court must set aside “any determination, finding, or conclusion found . . . to be

unsupported by substantial evidence on the record, or otherwise not in accordance with law.”

Id. § 1516a(b)(1)(B)(i). Commerce may not disregard record evidence that detracts from its

intended conclusion. See, e.g., CS Wind Vietnam Co. v. United States, 832 F.3d 1367, 1373

(Fed. Cir. 2016) (“The substantiality of evidence must take into account whatever in the record

fairly detracts from its weight.” (quoting Gerald Metals, Inc. v. United States, 132 F.3d 716, 720

(Fed. Cir. 1997))).

        B. The Final Scope Ruling Must Be Remanded to Commerce for Reconsideration

       Determining whether merchandise is within the scope of an antidumping or

countervailing duty order begins with the scope language. Mid Continent Nail Corp. v. United

States, 725 F.3d 1295, 1302 (Fed. Cir. 2013); see Duferco Steel, Inc. v. United States, 296 F.3d

1087, 1089 (Fed. Cir. 2002) (“Duferco”). The Court of Appeals for the Federal Circuit (“Court

of Appeals”) has instructed that “[s]cope orders may be interpreted as including subject

merchandise only if they contain language that specifically includes the subject merchandise or

may be reasonably interpreted to include it.” Duferco, 296 F.3d at 1089.

       Under its regulation governing scope determinations, 19 C.F.R. § 351.225(k), Commerce

“will take into account the following: (1) The descriptions of the merchandise contained in the

petition, the initial investigation, and the determinations of the Secretary [of Commerce]

(including prior scope determinations) and the [U.S. International Trade] Commission

[(‘ITC’)].” 19 C.F.R. § 351.225(k)(1).
Court No. 17-236                                                                                  Page 5


              If Commerce determines that the criteria of § 351.225(k)(1) are not dispositive,

Commerce considers the other factors set forth in § 351.225(k)(2). Those factors are: “(i) The

physical characteristics of the product; (ii) The expectations of the ultimate purchasers; (iii) The

ultimate use of the product; (iv) The channels of trade in which the product is sold; and (v) The

manner in which the product is advertised and displayed.” Id. § 351.225(k)(2). The Final Scope

Ruling determined that Star Pipe’s flanges were subject to the Order based on § 351.225(k)(1)

and, therefore, did not apply the criteria of § 351.225(k)(2). Final Scope Ruling 1, 13.

                     1. The Merchandise that Is the Subject of Star Pipe’s Scope Ruling Request
              The Scope Ruling Request stated that “[t]he products that are the subject of this scope

request are flanges imported by Star Pipe that are made from ductile iron, and meet the American

Water Works Association (‘AWWA’) Standard C115.” Scope Ruling Request 3. It stated that

“[a] flange is an iron casting used to modify a straight end pipe to enable its connection either to

a flanged pipe, a flanged pipe fitting or another flange attached to the otherwise straight end of

another pipe, in order to connect pipes, valves, pumps and other equipment to form a piping

system.” Id. The Scope Ruling Request added that the flanges “are for the water and wastewater

industries.” Id. at 10; see also id. at 18 (“Star Pipe’s ductile iron flanges are sold for use in water

or waste waterworks projects. The majority of sales—as with excluded non-scope products—are

sold to fabricators to fabricate the products into flanged pipes.”).

              The Scope Ruling Request included specifications and illustrations for each of eleven

models of ductile iron flanges, which are similar in design but vary with respect to dimensions

and specifications.3 Scope Ruling Request Ex. 1 (“Star Pipe Products Catalog—Products Subject



              3
                  The eleven models are in four groups, identified by name and product code as follows:

(continued . . .)
Court No. 17-236                                                                                                                                                                 Page 6


To Request”). Each is produced to be assembled to a ductile iron pipe. Id. Each is in the shape

of a disc. Id. In the thicker center portion (the “hub”) of each flange is a large hole with tapered

thread to facilitate attachment of the flange to the end of a threaded pipe. Id. The outer, thinner

portion of each flange is drilled with eight holes (either tapped or untapped), arranged in a circle,

for insertion of fasteners. Id. A photograph in the Scope Ruling Request illustrates how two

pipes to which flanges have been assembled can be joined at the ends using bolts and nuts

through the eight holes, with a gasket fitted between the two flanges to seal the joint. Id. at Ex. 8

(“Photo of Threaded Fitting v. Threaded Flange”).

                                                           2. The Scope Language in the Order
              The scope language in the Order is as follows:

                      The products covered by this order are finished and unfinished non-
              malleable cast iron pipe fittings with an inside diameter ranging from 1/4 inch to
              6 inches, whether threaded or unthreaded, regardless of industry or proprietary
              specifications. The subject fittings include elbows, ells, tees, crosses, and
              reducers as well as flanged fittings. These pipe fittings are also known as “cast
              iron pipe fittings” or “gray iron pipe fittings.” These cast iron pipe fittings are
              normally produced to ASTM A-126 and ASME B.16.4 specifications and are
              threaded to ASME B1.20.1 specifications. Most building codes require that these
              products are Underwriters Laboratories (UL) certified. The scope does not
              include cast iron soil pipe fittings or grooved fittings or grooved couplings.

                                                                                 (. . . continued)
     “HI Hub threaded 125 lb. flanges for ductile pipe (ductile iron)” (product codes
FLD02SP, FLD03SP, and FLD04SP);

     “Reducing 125 lb. flanges for ductile pipe (ductile iron)” (product codes FLD0403,
FLD0604, and FLD0804),

     “Threaded 125 lb. flanges for studs for ductile pipe (ductile iron)” (product codes
FLDTFS02, FLDTFS03, FLDTFS04), and

     “Threaded 250 lb. flanges for studs for ductile pipe (ductile iron)” (product codes
FL250D03 and FL250D04).”

Scope Ruling Request 2; see id. at Ex. 2 (“Photographs of Sample Flanges”).
Court No. 17-236                                                                                       Page 7



                      Fittings that are made out of ductile iron that have the same physical
              characteristics as the gray or cast iron fittings subject to the scope above or which
              have the same physical characteristics and are produced to ASME B.16.3, ASME
              B.16.4, or ASTM A-395 specifications, threaded to ASME B1.20.1 specifications
              and UL certified, regardless of metallurgical differences between gray and ductile
              iron, are also included in the scope of this petition [sic].[4] These ductile fittings
              do not include grooved fittings or grooved couplings. Ductile cast iron fittings
              with mechanical joint ends (MJ), or push on ends (PO), or flanged ends and
              produced to American Water Works Association (AWWA) specifications
              AWWA C110 or AWWA C153 are not included.

Order, 68 Fed. Reg. at 16,765.

                                                               3. The Final Scope Ruling

              The Final Scope Ruling states that “[f]or this scope proceeding, the Department

examined the language of the Order, the description of the products contained in Star Pipe’s

scope ruling request, and prior scope determinations.” Final Scope Ruling 10. Commerce added

that “[w]e find that these factors, are, together, dispositive as to whether the product at issue is

subject merchandise, in accordance with 19 CFR 351.225(k)(1).” Id.

              Because the products at issue are made of ductile cast iron rather than non-malleable

(“gray”) cast iron, they are not described by the first paragraph of the scope language.

Commerce concluded in the Final Scope Ruling that they were described by the first clause of

the first sentence in the second paragraph, i.e., that the flanges are “[f]ittings that are made out of

ductile iron that have the same physical characteristics as the gray or cast iron fittings subject to

the scope above.” Order, 68 Fed. Reg. at 16,765; see Final Scope Ruling 12.





              4
         The reference to “this petition” is incorrect and probably should read “this order.”
Because it is Commerce, not the petitioner, that ultimately determines the scope, the scope of the
investigation as proposed in the petition is not necessarily the scope Commerce determines when
issuing an order.
Court No. 17-236                                                                               Page 8


       Commerce rejected Star Pipe’s contention that the flanges were not “pipe fittings” within

the scope of the Order. Final Scope Ruling 10. The Final Scope Ruling states that “[w]hile the

scope of the Order does not provide a definition of the term ‘pipe fittings,’ . . . the ITC does

define the term in its final injury determination,” adding that “the ITC states that ‘{p}ipe fittings

generally are used to connect the bores of two or more pipes or tubes, connect a pipe to another

apparatus, change the direction of fluid flow, or close a pipe.’” Id. (footnote omitted).

Commerce concluded that Star Pipe’s flanges satisfied this requirement and therefore were “pipe

fittings” for purposes of the Order, based on its finding that they can be used to connect the bores

of two or more pipes or to connect a pipe to another apparatus. Id. at 10-11.

       Commerce also rejected Star Pipe’s argument “that the ITC does not consider a flange to

be a flanged fitting and that this demonstrates that flanges are different from fittings.” Id. at 11.

According to the Final Scope Ruling, “[w]hile the ITC’s statement does demonstrate that flanges

are different from flanged fittings, it does not demonstrate that flanges are not fittings.” Id.

       Commerce concluded, further, that the exclusion for ductile cast iron fittings in the last

sentence of the scope language did not remove Star Pipe’s flanges from the scope because these

flanges had not been demonstrated to meet either of the American Water Works Association

(“AWWA”) specifications mentioned in the exclusion (AWWA C110 or AWWA C153). Id.

at 11-13. Responding to Star Pipe’s argument that its flanges met AWWA C115, which Star

Pipe argued is a companion specification to AWWA C110 and C153 (but applies to flanges as

opposed to flanged fittings, to which AWWA C110 and C153 are directed), Commerce

concluded that Star Pipe “did not provide any record evidence or demonstrate how AWWA

C115 is the companion specification to the AWWA C110 or C153.” Id. at 11.
Court No. 17-236                                                                                Page 9


                4. The Final Scope Ruling Must Be Remanded for Reconsideration

       The court concludes that Commerce failed to comply with its regulation when it reached

a decision to place Star Pipe’s flanges in the scope of the Order without considering the

antidumping duty petition. In addition, Commerce failed to give fair and adequate consideration

to record evidence contained in the final injury determination of the ITC that detracts from its

conclusion. As a result of these failures, the Final Scope Ruling cannot be shown to be

supported by substantial evidence contained on the record as a whole.

    a. By Failing to Consider the Descriptions of the Merchandise Contained in the Petition,
                   Commerce Did Not Comply with 19 C.F.R. § 351.225(k)(1)
       The Department’s regulation requires that the Secretary of Commerce “take into account

. . . [t]he descriptions of the merchandise contained in the petition, the initial investigation, and

the determinations of the Secretary (including prior scope determinations) and the Commission.”

19 C.F.R. § 351.225(k)(1). The “analysis” portion of the written determination, Final Scope

Ruling 10-13, makes no mention of analyzing the merchandise descriptions in the petition and, to

the contrary, indicates that Commerce did not consider the petition at all. See Final Scope

Ruling 10 (“For this scope proceeding, the Department examined the language of the Order, the

description of the products contained in Star Pipe’s scope ruling request, and prior scope

determinations.”). The court notes, further, that no portion of the petition has been placed on the

administrative record of this case, indicating further that Commerce failed to consider it, despite

the requirement in § 351.225(k)(1) that it do so.

       The Scope Ruling Request included arguments grounded in the petition. Scope Ruling

Request 9-10. Star Pipe argued that the petition, while mentioning flanged fittings, made no

mention of flanges. Id. at 9. The petition, according to the Scope Ruling Request, also stated

that virtually all subject fittings are used in fire protection systems and steam heat conveyance
Court No. 17-236                                                                             Page 10


systems whereas Star Pipe’s flanges “are for the water and wastewater industries and are not

generally used in fire protection systems or steam heat conveyance systems.” 5 Id. at 9-10 (citing

Petition for Imposition of Antidumping Duties: Non-Malleable Cast Iron Pipe Fittings from the

People’s Republic of China, A-570-875 (Feb. 21, 2002) at 4).

              In conclusion, Commerce did not comply with its regulation, 19 C.F.R. § 351.225(k)(1),

when it failed to consider the merchandise descriptions in the petition in response to petition-

related arguments Star Pipe made in the Scope Ruling Request. The court, therefore, must order

Commerce to consider the merchandise descriptions in the petition and the arguments Star Pipe

made regarding them. The court will order defendant to place on the record the petition or

portions of the petition that Commerce reviews.

      b. While Relying on the ITC Report for One Purpose, Commerce Failed to Address Record
      Evidence Detracting from its Conclusion that Star Pipe’s Flanges Are Subject Merchandise

              As mentioned previously, Commerce, in concluding in the Final Scope Ruling that Star

Pipe’s flanges are pipe fittings within the scope of the Order, relied upon certain language in the

ITC’s final injury determination concerning the uses of pipe fittings: “Specifically, the ITC states

that ‘pipe fittings generally are used to connect the bores of two or more pipes or tubes, connect

a pipe to another apparatus, change the direction of fluid flow, or close a pipe.’” Final Scope

Ruling 10 (footnote omitted). This statement appears in the “Product Description” section of the

Views of the Commission in the ITC Report, Non-Malleable Pipe Fittings From China, Inv. No.

731-TA-990 (Final), USITC Pub. No. 3586 (Mar. 2003) (“ITC Report”) 4. Commerce

concluded from this statement, which it interpreted to be a definition of the term “pipe fitting” as

used in the scope language, that Star Pipe’s flanges are “pipe fittings” for purposes of the Order.


              5
          The Final Scope Ruling does not discuss whether the scope exclusion for “cast iron soil
pipe fittings” has implications for this case.
Court No. 17-236                                                                               Page 11


Final Scope Ruling 10. The ITC report and the Scope Ruling Request contain record evidence

detracting from this conclusion.

              The Final Scope Ruling did not quote or discuss the sentence in the ITC Report

immediately preceding the one on which it relied. That preceding sentence, which followed a

quotation of the scope language, was as follows: “Accordingly, the subject imports include non-

malleable cast iron pipe fittings as well as certain ductile cast iron pipe fittings, such as those that

can be used in traditionally non-malleable pipe fitting applications.” ITC Report 4 (emphasis

added). This language at least suggests that the pipe fittings subject to the Order are those used

in pipe fitting applications.6 Here, there is evidence on the record that Star Pipe’s ductile iron

flanges are not suitable for, and are not approved for, use in pipe fitting applications. This

evidence, which is contained in the Scope Ruling Request and its exhibits, indicates that Star

Pipe’s flanges, rather than being suitable for use by pipe fitters, are suitable for use, and are used,

by pipe fabricators, who distribute pipes that have been modified by the addition of the flanges.

See Scope Ruling Request 18.

              The Scope Ruling Request identified only one use for Star Pipe’s flanges: “to modify a

straight end pipe to enable its connection either to a flanged pipe, a flanged pipe fitting or

another flange attached to the otherwise straight end of another pipe, in order to connect pipes,

valves, pumps and other equipment to form a piping system.” Id. at 3 (emphasis added). The

Scope Ruling Request stated that these flanges conform to AWWA Standard C115. Id. In

Section 4.4 (“Fabrication”), AWWA C115 requires that “[t]hreaded flanges shall be individually



              6
           “Pipe fitting” is defined as “the work of a pipe fitter,” MERRIAM WEBSTER ONLINE,
https://www.merriam-webster.com/dictionary/pipe fitting (last visited Feb. 8, 2019), and “pipe
fitter” is defined as “a worker who installs and repairs piping,” MERRIAM WEBSTER ONLINE,
https://www.merriam-webster.com/dictionary/pipe fitter (last visited Feb. 8, 2019).
Court No. 17-236                                                                                Page 12


fitted and machine tightened on the threaded pipe at the point of fabrication.” Id. at Ex. 3

(“Excerpts from AWWA C115”), Sec. 4.4.1 (emphasis added). The AWWA standard cautions

as follows: “NOTE: flanges are not interchangeable in the field.” Id. According to the standard,

the fabrication process involves more than simply threading the plain end of the pipe with a

tapered thread and assembling to it the taper-threaded flange. The fabricator must use “thread

compound” that “shall give adequate lubrication and sealing properties to provide pressure-tight

joints.” Id. After attaching the flange, the fabricator machines (“faces”) the flange end after the

final machine-tightening of the flange, ensuring that the flange is perpendicular to the pipe

centerline and that bearing surfaces for bolting are parallel to the flange face within three

degrees. Id. at Ex. 3, Sec. 4.4.3, Sec. 4.4.4. A further indication that flanges are not intended for

assembly to pipes in the field is the requirement in the AWWA standard that a fabricator

assembling flanges to both ends of a pipe standardize the assembly by aligning the bolt holes in

the flanges. See id. at Ex. 3, Sec. 4.4.4.

              In summary, there is record evidence that the threaded flanges imported by Star Pipe, in

their condition as entered, are not suitable for use in assembling piping systems.7 Instead,

according to the Scope Ruling Request and AWWA standard C115, to which they are described

as conforming, they are suitable for use in the assembly of piping systems only after they have

undergone post-importation assembly and fabrication. Nevertheless, Commerce, in the Final

Scope Ruling, found that Star Pipe’s flanges can connect the bores of two or more pipes, Final


              7
         The scope language expressly includes unfinished non-malleable iron pipe fittings and
might be read to include certain unfinished ductile iron fittings. The inclusion of certain
“unfinished” articles in the scope does not support the placement of Star Pipe’s flanges within
the scope. Here, the record evidence is that the flange is imported in a finished form ready for
attachment to a pipe by a pipe fabricator, with a threaded hub and other physical characteristics
meeting AWWA C115. See Scope Ruling Request Ex. 3, Sec. 4.3.
Court No. 17-236                                                                               Page 13


Scope Ruling 10, or connect a pipe to another apparatus, id. at 11 (“Having reviewed the record

evidence, (i.e., product documentation submitted by Star Pipe), the Department finds that Star

Pipe’s flanges conform to the ITC’s definition of pipe fittings because the flanges can be used to

connect a pipe to another apparatus.”). Seen in light of the record evidence on the whole, the

Department’s finding appears to describe the use of the flange only after the flange has become a

component in the downstream product resulting from post-importation processing, i.e., a pipe to

which a fabricator has added one or more flanges. That product, however, is not the subject of

the Scope Ruling Request and is not within the scope of the Order (which applies only to pipe

fittings, not pipes or assemblies containing pipes). Substantial evidence is not available on the

administrative record to support a finding that Star Pipe’s flanges, in the form in which they are

imported, are suitable for, or approved for, joining the bores of two pipes or joining a pipe to

another apparatus.

        Other information in the ITC Report also detracts from the Department’s conclusion that

Star Pipe’s flanges are subject merchandise. The ITC Report stated that “[f]langed fittings are

different from threaded fittings in that the flanged fittings are cast with an integral rim, or flange,

at the end of the fitting.” ITC Report I-9 (footnote omitted). The report adds that “[t]he flanged

connection is made by inserting a gasket in between the flanged ends of two separate pieces and

securing the ends with several bolts,” id., and that “[b]ecause of the ease of dismantling, flanged

fittings are used in places where maintenance is often required,” id. at I-9 n.53. Star Pipe’s

flanges do not conform to the description of “flanged fittings” in the ITC Report because they are

not “cast with an integral rim, or flange, at the end of the fitting.” Id. at I-9. Instead, they are

flanges in the entirety, and they are designed, and used, to add a flange to a straight length of

pipe. See Star Pipe’s Resp. to Pet.’s Comments (Aug. 1, 2017) (P.R. Doc. 9) Ex. 4
Court No. 17-236                                                                               Page 14


(“Photographs of Flanged Fitting v. Flange”). As noted previously, Commerce stated in the

Final Scope Ruling that “[w]hile the ITC’s statement does demonstrate that flanges are different

from flanged fittings, it does not demonstrate that flanges are not fittings,” relying again on the

statement on the uses of fittings in the ITC Report.8 Final Scope Ruling 11.

              Other language in the ITC Report addresses the topic of flanged fittings made of ductile

cast iron. Commerce does not mention in the Final Scope Ruling that the ITC considered all

flanged ductile cast iron fittings to be excluded from the scope, regardless of specification. ITC

Report I-1 n.1 (“The subject fittings include non-malleable and ductile elbows, ells, tees, crosses,

and reducers as well as non-malleable flanged fittings.”), I-8 (“[E]xcluded from the scope are

flanged ductile cast iron fittings and ductile fittings produced to AWWA C110 or AWWA C153

specifications.” (footnote omitted)).

              In defining the domestic like product, the ITC, observing that no domestic producer filed

a questionnaire response indicating that it produced ductile cast iron flanged fittings, expressly

declined to broaden the domestic like product beyond the scope of the investigation to add this

class of products. Id. at 7-8 (“Domestic producers did not report domestic production of ductile


              8
          One of the prior scope rulings on which Commerce relied in placing Star Pipe’s flanges
within the scope of the Order is Final Scope Ruling on the Black Cast Iron Flange, Green
Ductile Flange, and the Twin Tee (Sept. 19, 2008) (“Taco Ruling”), appended to Final Scope
Ruling as Attachment 4. Final Scope Ruling 10. In that ruling, Commerce found that the black
and green flanges at issue in that proceeding were “flanged fittings”; Commerce reached this
finding “because they are fittings that are cast with an integral rim, or flange, at the end of the
fitting.” Taco Ruling 9; cf. Final Scope Ruling 11 (noting that the ITC’s statement demonstrates
that flanges are different from flanged fittings). Commerce also relied upon Final Scope Ruling
on the Antidumping Duty Order on Finished and Unfinished Non-Malleable Cast Iron Pipe
Fittings from the People’s Republic of China: Request by Napac for Flanged Fittings (Sept. 19,
2016) (“Napac Ruling”), appended to Final Scope Ruling as Attachment 2, for the proposition
that Star Pipe’s flanges have the same physical characteristics as the products at issue in that
ruling. Final Scope Ruling 12. Some of the articles at issue in the Napac Ruling were described
as gray iron flanged fittings, Napac Ruling 3, and the court is unable to conclude from the
descriptions therein that the remaining articles were identical to Star Pipe’s flanges.
Court No. 17-236                                                                              Page 15


flanged fittings that would otherwise correspond to merchandise within the scope. Accordingly,

there is no data on domestic ductile flanged fittings that could be included in any broadened like

product analysis.” (footnote omitted)). Because ductile flanged fittings are excluded from the

scope of the domestic like product (which the ITC defined as identical to the scope of the

investigation), it cannot be concluded that the ITC reached an affirmative injury or threat

determination as to them. This aspect of the ITC’s investigation strongly cautions against an

interpretation of the scope language to include ductile flanged fittings, of any specification. See

Atkore Steel Components, Inc. v. United States, 42 CIT __, __, 313 F. Supp. 3d 1374, 1381-82

(2018) (reasoning that consideration of (k)(1) sources importantly reduces the risk that

antidumping duties will be imposed absent an affirmative ITC injury or threat finding).

       When viewed in the context of the ITC Report as a whole, the Department’s conclusion

that Star Pipe’s flanges are subject merchandise raises a question for which the Final Scope

Ruling does not provide a satisfactory answer. That question is how, if ductile iron flanged

fittings were excluded from the scope of the antidumping duty investigation, ductile iron flanges

nevertheless were intended to be treated as subject merchandise during that investigation.

Commerce reached the conclusion that ductile iron flanges are within the scope even though the

ITC Report makes no mention of ductile iron flanges (or non-malleable iron flanges, for that

matter) and even though the ITC Report presents a detailed discussion of the various types of

merchandise that are within the scope (and, therefore, within the domestic like product, which

the ITC made equivalent to, and not broader than, the scope of the investigation). See ITC

Report I-1 to I-9. The absence of any mention of ductile iron flanges, as opposed to ductile

flanged fittings, in the ITC Report (and, according to plaintiff, in the petition) casts doubt on the

premise that ductile iron flanges were contemplated as part of either the scope of the
Court No. 17-236                                                                              Page 16


investigation or the scope of the domestic like product. The Final Scope Ruling does not analyze

the issue of the physical and functional differences between ductile iron flanges and the

examples of “subject fittings” listed in the scope language. See Order, 68 Fed. Reg. at 16,765

(“The subject fittings include elbows, ells, tees, crosses, and reducers as well as flanged

fittings.”).

        Read in the entirety, the ITC Report contains evidence lending weight to a conclusion

that Star Pipe’s flanges are not subject merchandise. Under 19 C.F.R. § 351.225(k)(1),

Commerce was not free to ignore this evidence.

                                  III. CONCLUSION AND ORDER

        In conclusion, the Department’s regulation contemplates that Commerce will give

thorough and fair consideration to “[t]he descriptions of the merchandise contained in the

petition . . . and the determinations of the . . . Commission,” 19 C.F.R. § 351.225(k)(1), in

deciding whether certain merchandise is within the scope of an order. Commerce failed to do so

here. It did not consider the petition, and its analysis of the ITC Report was so selective and

cursory as to ignore a substantial amount of information relevant to the scope question presented

in this case. Commerce must correct these deficiencies in responding to this Opinion and Order.

        Because the court is ordering reconsideration of the Final Scope Ruling, it does not reach,

at this stage of the litigation, either of Star Pipe’s two alternative claims. Commerce is not

directed to consider the factors in 19 C.F.R. § 351.225(k)(2) pursuant to a formal scope inquiry,

and it is premature to address plaintiff’s alternative claim contesting liquidation instructions.

        Therefore, upon consideration of plaintiff’s motion for judgment on the agency record

and all papers and proceedings had herein, and upon due deliberation, it is hereby

       ORDERED that the stay ordered in this case, Order (Jan. 8, 2019), ECF No. 48, be, and
hereby is, terminated; it is further
Court No. 17-236                                                                     Page 17



       ORDERED that the court’s previous order granting plaintiff’s motion for oral argument,
Order (Oct. 25, 2018), ECF No. 45, be, and hereby is, vacated; it is further

       ORDERED that plaintiff’s motion for oral argument (Oct. 12, 2018), ECF No. 43, be,
and hereby is, denied; it is further

     ORDERED that plaintiff’s motion for judgment on the agency record (May 10, 2018),
ECF No. 29, be, and hereby is, granted in part; it is further

       ORDERED that Commerce, within 90 days from the date of issuance of this Opinion
and Order, shall submit a redetermination upon remand (“Remand Redetermination”) that
complies with this Opinion and Order; it is further

        ORDERED that defendant shall supplement the administrative record with documents,
or portions thereof, considered by Commerce in reaching the decision in the Remand
Redetermination; it is further

       ORDERED that plaintiff and defendant-intervenor shall have 30 days from the filing of
the Remand Redetermination in which to submit comments to the court; and it is further

       ORDERED that defendant shall have 15 days from the date of filing of the last comment
on which to submit a response.

                                                  /s/ Timothy C. Stanceu
                                                  Timothy C. Stanceu
                                                  Chief Judge
Dated: February 13, 2019
      New York, New York